DETAILED ACTION

This action is in response to the claimed listing filed on 02/07/2020. 
Examiner’s Statement of Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a method, a data processing system, and a computer product, featured for software globalization management. The claim invention recites, in part, to include at least features,
“…parsing a globalization tag is detected, extracting in connection with the globalization tag, an internationalization key associated with a textual resource, retrieving a locale setting for the browser, submitting the key to remote repository with the locale setting in order to retrieve therefrom a translated form of the textual resource in accordance with the locale setting, receiving in response to the requesting the translated form of the textual resource, rendering the markup with the translated form of the textual resource, and generating a utilization report including a reference to the request and indicating a frequency of requests for different textual resources in accordance with different locale settings.”, as recited in independent claim 1, and similarly in independent claims 5 and 9.
The claimed invention is the continuation of the filing a US application that is patented. The Electronic terminal disclaimer has filed and approved.
Accordingly, the features, as recited above and incorporated into the software globalization management, are not found in prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of 



TTV
February 12, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191